Title: To George Washington from Frederick Augustus Conrad Muhlenberg, 20 December 1793
From: Muhlenberg, Frederick Augustus Conrad
To: Washington, George


          
            Sir
            Philada Dec. 20th 1793.
          
          Permit me to lay before You a Recomendation of Jno. Witman of the Borough of Reading
            for the Office of Inspector of the Revenue of that District & to assure You that I am with the highest Respect Sir Your
            most obdt humble Servt
          
            Fredk A. Muhlenberg
          
        